
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4


EMPLOYMENT AGREEMENT


Inventions Prior to Employment with Employer

        This EMPLOYMENT AGREEMENT effective April 1, 2003, is by and between
Veeco Instruments Inc., a Delaware corporation (the "Company" or "Employer"),
and Don R. Kania, Ph.D. ("Executive").

        The Company and Executive hereby agree as follows:

        1.    Definitions.    As used herein, the following definitions shall
apply:

        "Board's Designee" shall mean the person to whom the Executive shall
report, as designated by the Board from time to time. The initial Board Designee
is set forth on the signature page hereto.

        "Disability" shall mean the inability of Executive (whether due to
accident, sickness or other cause) to perform his designated responsibilities
for the Company for a period that would entitle Executive to qualify for
long-term disability benefits under the Company's then-current long-term
disability insurance program or, in the absence of such a program, for a period
of 90 consecutive days. Disability of Executive shall be determined by the Board
or the Board's Designee.

        "Severance Period" shall mean the Severance Period specified on the
signature page hereto.

        Termination for "Cause" shall mean a termination based on
(i) Executive's willful and substantial misconduct in the performance of his
duties, (ii) Executive's willful failure to perform his duties after two weeks
written notice from the Company (other than as a result of a total or partial
incapacity due to a physical or mental illness, accident or similar event),
(iii) the Executive's material breach of any of the agreements contained in
Sections 5, 6 or 7 hereof, (iv) the commission by Executive of any material
fraudulent act with respect to the business and affairs of the Company or any
subsidiary or affiliate thereof or (v) Executive's conviction of (or plea of
nolo contendere to) a crime constituting a felony. The Company may terminate
Executive's employment for Cause only with the approval of a majority of the
Board.

        Termination for "Good Reason" shall mean termination by Executive of his
employment with the Company hereunder based on:

(a) an involuntary diminution in the Executive's position, title,
responsibilities or authority;

(b) a reduction by the Company in Executive's base salary (other than a salary
reduction made as part of a salary reduction program affecting employees
similarly situated to Executive generally);

(c) a significant reduction by the Company in total benefits available to
Executive under cash incentive, stock incentive and other employee benefit plans
(other than a reduction in benefits affecting employees similarly situated to
Executive generally);

(d) an involuntary relocation of the Executive's primary place of work by more
than 50 miles from its then current location (it being understood that
Executive's decision not to relocate would not be a basis for Termination for
Cause); or

(e) the breach by the Company of any of its material obligations under this
Agreement.

        2.    Employment.    

        (a)    General.    The Company hereby employs the Executive in the
position set forth on the signature page hereto or such other position as the
Company and Executive may mutually agree, and the Executive hereby accepts such
employment by the Company, upon the terms and conditions set forth herein. The
Executive will faithfully perform the duties and responsibilities of such
office, as they

--------------------------------------------------------------------------------


may be assigned from time to time by the Board of Directors of the Company (the
"Board") or the Board's Designee. The Executive shall devote his full business
time, attention and energy to the business of the Company. The Executive will
not be engaged in any other business activity which, in the reasonable judgment
of the Board or the Board's Designee, conflicts with the duties of the Executive
hereunder, whether or not such activity is pursued for gain, profit or other
pecuniary advantage. The parties agree that Executive's employment with the
Company constitutes "at-will" employment which may be terminated by either party
at any time, upon written notice to the other, with or without cause or for any
or no cause. As described in this Agreement, Executive may be entitled to
severance benefits depending upon the circumstances of Executive's termination
of employment.

        (b)    Base Salary.    The Company will pay Executive an annual base
salary of not less than the amount specified as the Initial Base Salary on the
signature page hereto, payable in accordance with the Company's normal payroll
policy.

        (c)    Bonus.    The Executive shall be eligible to participate in
annual cash incentive plans as established from time to time by the Compensation
Committee of the Board (the "Committee") and subject to achievement of the
performance goals specified thereunder.

        (d)    Benefits; Stock Options.    In addition to the salary and bonus
referred to above, the Executive shall be entitled to participate in such
employee benefit plans or programs of the Company, and shall be entitled to such
other fringe benefits, as are from time to time made available by the Company
generally to employees of the Executive's position, tenure, salary, and other
qualifications. Without limiting the generality of the foregoing, the Executive
shall be eligible for such awards, if any, under the Company's stock option plan
as shall be granted to the Executive by the Committee or other appropriate
designee of the Board acting in its sole discretion. During the Employment
Period, the Company will pay the Executive a monthly car allowance in an amount
not less than that previously paid by the Company to Executive. The Executive
acknowledges and agrees that the Company does not guarantee the adoption or
continuance of any particular employee benefit plan or program or other fringe
benefit during the Employment Period, and participation by the Executive in any
such plan or program shall be subject to the rules and regulations applicable
thereto.

        (e)    Reimbursement of Expenses.    The Company will reimburse the
Executive, in accordance with the practices in effect from time to time for
other officers or staff personnel of the Company, for all reasonable and
necessary traveling expenses and other disbursements incurred by the Executive
for or on behalf of the Company in the performance of the Executive's duties
hereunder, upon presentation by the Executive to the Company of appropriate
vouchers or documentation.

        3.    Compensation Upon Termination.    If Executive's employment with
the Company terminates for any reason (including, death or Disability), other
than pursuant to a termination of Executive's employment for Cause or a
resignation by the Executive without Good Reason, and contingent upon
Executive's compliance with this Agreement and execution of the Release of
Claims (as provided in Section 4 below), without revocation, Executive (or, if
applicable, his estate) shall be entitled to the following benefits:

        (a)   The Company shall pay Executive severance in an amount equal to
the amount of Executive's annual base salary as in effect immediately prior to
such termination (but without regard to any salary reduction program then in
place) which would have been payable over the Severance Period absent such
termination. This severance shall be payable over the Severance Period in equal
installments on Employer's regular pay days, in each case commencing on the
Company's first pay day which is at least 21 days after the later of
(i) expiration of the applicable revocation period following execution of the
Release of Claims (without revocation) and (ii) the termination date.

        (b)   Executive shall be entitled to receive a pro rata portion of the
bonus Executive would have received for the year in which termination occurs
under annual cash incentive plans in effect at the

2

--------------------------------------------------------------------------------


time of termination based on Executive's and the Company's performance relative
to the goals under such plans (less amounts previously paid). Such amount shall
be payable on the later of: (i) expiration of the applicable revocation period
following execution of the Release of Claims (without revocation) and (ii) the
same date(s) that the Company makes it bonus payments to employees generally
with regard to such year.

        (c)   Pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985 ("COBRA"), Executive is entitled to extend coverage under any group health
plan in which Executive and Executive's dependents are enrolled at the time of
termination of employment. The Company will pay Executive a lump sum payment in
an amount equivalent to 1.33 times the reasonably estimated cost Executive may
incur to extend for a period of 18 months under COBRA Executive's group health
and dental plan coverage in effect at the time of termination. Executive may use
this payment for such COBRA continuation coverage or for any other purpose.

        (d)   Any options to purchase shares of the Company's stock which were
granted to Executive on or after the date hereof and which are held by Executive
as of the date of termination that were not vested and exercisable as of such
date shall become immediately and fully vested and exercisable as of such date
(provided that options granted to Executive on June 25, 2002 and March 3, 2003
shall be treated as provided in the Supplements to Option Agreement dated such
dates).

        (e)   Executive shall retain the right to exercise any options to
purchase shares of the Company's stock which were granted to Executive on or
after the date hereof and which are held by Executive as of the date of
termination until the earlier of (a) the end of the Severance Period following
the date of such termination and (b) the expiration of the original full term of
each such option (provided that options granted to Executive on June 25, 2002
and March 3, 2003 shall be treated as provided in the Supplements to Option
Agreement dated such dates).

        4.    Release of Claims.    Receipt of the benefits described in
Section 3 is conditioned upon the execution by Executive (without revocation) of
a general release and waiver of claims against the Company in a form
satisfactory to the Company. In the case of termination on account of death or
Disability, such general release and waiver of claims may be provided by
Executive's personal representative or in another manner reasonably satisfactory
to the Company.

        5.    Confidentiality and Assignment of Inventions.    

        (a)    Confidentiality.    During the term of Executive's employment
with Employer and for five years thereafter, Executive will not use or disclose
to any individual or entity any Confidential Information (as defined below)
except (i) in the performance of Executive's duties for Employer, (ii) as
authorized in writing by Employer, or (iii) as required by law or legal process,
provided, that, prior written notice of such required disclosure is provided to
Employer and, provided, further, that, all reasonable efforts to preserve the
confidentiality of such information shall be made. As used herein, "Confidential
Information" shall mean information that (i) is used or potentially useful in
Employer's business, (ii) Employer treats as proprietary, private or
confidential, and (iii) is not generally known to the public. "Confidential
Information" includes, without limitation to, information relating to Employer's
products or services, processing, manufacturing, selling, customer lists, call
lists, customer data, memoranda, notes, records, technical data, sketches,
plans, drawings, chemical formulae, trade secrets, composition of products,
research and development data, sources of supply and material, operating and
cost data, financial information, and information contained in manuals or
memoranda. "Confidential Information" also includes proprietary and/or
confidential information of Employer's customers, suppliers and trading partners
who may share such information with Employer pursuant to a confidentiality
agreement or otherwise. The Executive agrees to treat all such customer,
supplier or trading partner information as "Confidential Information" hereunder.

3

--------------------------------------------------------------------------------


        (b)    Inventions.    (i) Attached as Appendix A hereto is a compete and
accurate list of each invention, discovery, idea, improvement or application
(each, an "Invention") whether or not patentable, conceived, developed, created
or made by Executive, either alone or with others, prior to employment with
Employer. Except as set forth on Appendix A, Executive has no unpatented
Inventions which are to be withheld from this Agreement and all present or
future Inventions of Executive are subject to assignment to Employer hereunder.

        (ii) Executive shall promptly advise Employer, in writing, of each
Invention, whether or not patentable, which is in any way or manner related to
the business of Employer or resulting from or was suggested by any work done for
Employer and which is conceived, developed, created or made by Executive, alone
or with others, (i) during his or her employment with Employer or (ii) within
two years after the termination of Executive's employment with Employer but
which is based on Employer's trade secrets or Confidential Information (each, an
"Employer Related Invention"). Each Employer Related Invention shall become the
sole and exclusive property of Employer. Executive agrees to disclose the same
promptly to Employer, to execute all documents requested by Employer for vesting
in it the entire right, title and interest in and to the same, to execute all
documents requested by Employer for filing and prosecuting such applications for
patents, copyrights and/or trademarks as Employer, in its sole discretion may
desire to prosecute, and to give Employer all the assistance it reasonably
requires, including the giving of testimony in any suit, action or proceeding,
in order to obtain, maintain and protect Employer's right therein and thereto.

        (iii) The assignment of inventions contained herein shall not apply to
an invention that the Executive develops entirely on his or her own time without
using the Employer's equipment, supplies, facilities or trade secret information
except for those inventions that either: (1) relate at the time of conception or
reduction to practice of the invention to the Employer's business, or actual or
demonstrably anticipated research or development of the Employer; or (2) result
from any work performed by the Executive for the Employer.

        (c)    Independent Obligations.    Executive acknowledges and agrees
that the obligations and covenants under this Section 5 are intended to be, and
shall be construed as, agreements separate and independent from other terms and
provisions of his employment. The existence of any claim or cause of action by
Executive against Employer, whether predicated on Executive's employment or
otherwise, shall not constitute a defense to the enforcement by Employer of said
covenants.

        (d)    Survival.    In the event of termination of employment by either
party, the provisions of this Section 5 will remain in effect. Upon termination,
Executive will immediately deliver to Employer all property belonging to
Employer then in the Executive's possession or control, including all Documents
embodying Confidential Information. As used herein, Documents" shall mean
originals or copies of files, memoranda, correspondence, notes, photographs,
slides, overheads, audio or video tapes, cassettes, or disks, and records
maintained on computer or other electronic media.

        6.    Non-Competition.    For the duration of Executive's employment
with the Company and, if severance is payable under Section 3 following the
termination of such employment, for the Severance Period (collectively, the
"Noncompete Period"), Executive will not, without the prior written consent of
the Company, directly or indirectly, engage or invest in, own, manage, operate,
finance, control or participate in the ownership, management, operation,
financing or control of, be employed by, associated with, or in any manner
connected with, lend Executive's name to, lend Executive's credit to or render
services or advice to, any business whose products or activities compete in
whole or in part with the former, current or currently contemplated products or
activities of the Company or any of its subsidiaries, in any state of the United
States or in any country in which the Company or any of its subsidiaries sells
products or conducts business; provided, however, that Executive may purchase or
otherwise acquire up to (but not more than) one percent of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on

4

--------------------------------------------------------------------------------


any national or regional securities exchange or have been registered under
Section 12(g) of the Securities Exchange Act of 1934, as amended. Executive
agrees that this covenant is reasonable with respect to its duration,
geographical area, and scope. During the Noncompete Period, Executive will,
within ten days after accepting any employment, advise the Company of the
identity of any employer of Executive. Receipt of the benefits provided under
Section 3 is conditioned upon compliance by Executive with this Section.

        7.    Non-Solicitation; Non-Hire.    For the Noncompete Period,
Executive hereby agrees that Executive will not, directly or indirectly, either
for himself or any other person: (a) induce or attempt to induce any employee of
the Company or any of its subsidiaries to leave the employ of the Company or
such subsidiary, (b) in any way interfere with the relationship between the
Company and its subsidiaries and any employee of the Company or any of its
subsidiaries, (c) employ, or otherwise engage as an employee, independent
contractor or otherwise, any current or former employee of the Company or any of
its subsidiaries, other than such former employees who have not worked for the
Company or any of its subsidiaries in the prior 12 months; (d) induce or attempt
to induce any customer, supplier, licensee or business relation of the Company
or any of its subsidiaries to cease doing business with the Company or such
subsidiary, or in any way interfere with the relationship between the Company
and its subsidiaries and any customer, supplier, licensee or business relation
of the Company or any of its subsidiaries; or (e) solicit the business of any
person known to Executive to be a customer of the Company or any of its
subsidiaries, whether or not Executive had personal contact with such person,
with respect to products or activities which compete in whole or in part with
the former, current or currently contemplated products or activities of the
Company and its subsidiaries or the products or activities of the Company and
its subsidiaries in existence or contemplated at the time of termination of
Executive's employment. Receipt of the benefits provided under Section 3 is
conditioned upon compliance by Executive with this Section.

        8.    Cutback of Certain Payments.    Notwithstanding any provision in
this Agreement, in the event that Executive would receive a greater after-tax
benefit from the Capped Benefit (as defined below) than from the payments due as
a result of the termination of Executive hereunder and under any other
agreement, plan or program (the "Specified Benefits"), the Capped Benefit shall
be paid to Executive and the Specified Benefits shall not be paid. The "Capped
Benefit" shall mean the Specified Benefits, reduced by the amount necessary to
prevent any portion of the Specified Benefits from being "parachute payments" as
defined in Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended
("IRC"), or any successor provision. For purposes of determining whether
Executive would receive a greater after-tax benefit from the Capped Benefit than
from the Specified Benefits, there shall be taken into account all payments and
benefits Executive will receive upon a change in control of the Company
(collectively, excluding the Specified Benefits, the "Change of Control
Payments"). To determine whether Executive's after-tax benefit from the Capped
Benefit would be greater than Executive's after-tax benefit from the Specified
Benefits, there shall be subtracted from the sum of the before-tax Specified
Benefits and the Change of Control Payments (including the monetary value of any
non-cash benefits) any excise tax that would be imposed under IRC § 4999 and all
federal, state and local taxes required to be paid by Executive in respect of
the receipt of such payments, assuming that such payments would be taxed at the
highest marginal rate applicable to individuals in the year in which the
Specified Benefits are to be paid or such lower rate as Executive advises the
Company in writing is applicable to Executive. In the event that the Company and
Executive are unable to agree as to the amount of the reduction described above,
if any, Executive shall select a law firm or accounting firm from among those
regularly consulted (during the twelve-month period immediately prior to the
date of termination) by the Company regarding federal income tax matters, and
such law firm or accounting firm shall determine the amount of such reduction
and such determination shall be final and binding upon Executive and the
Company.

5

--------------------------------------------------------------------------------


        9.    Injunctive Relief.    A breach of Executive's obligations under
Section 5, 6 or 7 hereof may not be one which is capable of being easily
measured by monetary damages and, consequently, Executive specifically agrees
that such sections may be enforced by injunctive relief. Further, Executive
specifically agrees that, in addition to such injunctive relief, and not in lieu
of it, the Company may also bring suit for damages incurred by the Company as a
result of a breach of Executive's obligations under such sections.

        10.    Arbitration; Waiver of Jury Trial.    Except as provided below
and as provided in Section 9, any dispute or claim arising under this Agreement
or in connection with Executive's employment with the Company shall be settled
solely by arbitration held in accordance with the Employment Dispute Procedures
of the American Arbitration Association and held in the county and state in
which Executive's place of employment is located, or any other location mutually
agreed upon by the parties. Such proceedings and evidence shall be confidential.
The arbitrator shall have the power and the authority to make such decisions and
awards as he or she shall deem appropriate, including, but not limited to,
granting compensatory damages, costs and attorneys fees to the prevailing party,
and the granting or issuance of such mandatory directions, prohibitions, orders,
restraints and other injunctions (other than any of the foregoing that would
reestablish the employment relation formerly existing between Executive and the
Company) that he or she may deem necessary or advisable directed to or against
any of the parties, including a direction or order requiring specific
performance of any covenant, agreement or provision of this Agreement as a
result of a breach or threatened breach thereof. This agreement to arbitrate all
disputes between the parties includes, but is not limited to, claims under the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, Title VII of the Civil Rights Act of 1964, the New
York State Human Rights Law, class action claims, all common law claims and any
other federal, State or local law or regulation. The cost of such arbitration
shall be borne equally by the parties unless otherwise directed by the
arbitrator, provided that, in any event, the total cost to the Executive shall
not exceed 1% of the Executive's most recent annual base salary. Any decision of
the arbitrator shall be final, binding and conclusive upon all of the parties
hereto and said decision may be entered as a final judgment in any court of
competent jurisdiction. With respect to the claims described in Section 9 and to
the extent that any claim is found not to be subject to arbitration, such claims
shall be decided either by the U.S. District Court or the state court of general
jurisdiction in and for the judicial district in which Executive's place of
employment is located, by a judge sitting without a jury, to ensure rapid
adjudication of those claims and proper application of existing law.

        11.    Governing Law; Severability.    This Agreement will be governed
by, and construed and enforced in accordance with, the laws of the State of New
York, without regard to the conflicts of laws principles thereof. If any
provision of this Agreement is prohibited or unenforceable in any jurisdiction,
then such provision will, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

        12.    Notices.    Notices and other communications hereunder will be in
writing and will be delivered personally or sent by air courier or first class
certified or registered mail, return receipt requested and postage prepaid,
addressed as follows:

if to the Company, to:   if to the Executive, to:       Veeco Instruments Inc.
100 Sunnyside Boulevard
Woodbury, New York 11797
Attention: General Counsel   the last residential address of
Executive known to the Company

6

--------------------------------------------------------------------------------

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement will be deemed to have been given on the
date of delivery, if personally delivered; on the business day after the date
when sent, if sent by air courier; and on the third business day after the date
when sent, if sent by mail, in each case addressed to such party as provided in
this section or in accordance with the latest unrevoked direction from such
party.

        13.    Offset; Withholding.    The amount of severance pay provided
under this Agreement, if any, may serve to offset or reduce any severance,
termination or similar payments the Company may be required to pay Executive
under federal, state and local laws or any separate severance policy or plan of
the Company. The Company is authorized to withhold, or cause to be withheld,
from any payment or benefit under this Agreement the full amount of any
applicable withholding taxes or other applicable deductions.

        14.    Assignment; Successors.    This Agreement is personal to
Executive and Executive shall not assign or transfer this Agreement or any of
his rights or obligations hereunder. The provisions hereof will inure to the
benefit of, and be binding upon, the respective heirs, legal representatives and
successors of Executive and each successor of the Company, whether by merger,
consolidation, transfer of all or substantially all of its assets or otherwise.

        15.    Entire Agreement; Amendment; Waiver.    This Agreement contains
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements or understandings among the parties
with respect thereto, except for the Supplements to Option Agreement dated
June 25, 2002 and March 3, 2003 between the Company and Executive as they relate
to the treatment upon termination of Executive's employment of stock options
granted on such dates, which provisions shall continue in accordance with their
terms with respect to such stock options. This Agreement may be amended or
terminated only in a writing signed by the parties hereto. The waiver by either
party of a breach of any provision of this Agreement by the other party must be
in writing and will not operate, or be construed as, a waiver of any subsequent
breach by such other party.

        16.    Headings.    The section headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

*    *    *    *    *

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
the date first above written.

VEECO INSTRUMENTS INC.   EXECUTIVE                   By:   /s/  ROGER D.
MCDANIEL      

--------------------------------------------------------------------------------

  /s/  DON R. KANIA, PH.D.      

--------------------------------------------------------------------------------

Don R. Kania, Ph.D.     Name:  Roger D. McDaniel         Title:  Chairman of the
Compensation
Committee, on behalf of the
Board of Directors                               Position:   President          
            Initial Board Designee (to whom Executive Shall Report):   Chief
Executive Officer                       Initial Base Salary:   $375,000        
              Severance Period:   24 months

8

--------------------------------------------------------------------------------


APPENDIX A TO
EMPLOYMENT AGREEMENT


Brief Description


--------------------------------------------------------------------------------

  Right, Title or Interest
and Date Acquired

--------------------------------------------------------------------------------

1. of Inventions (1)    

--------------------------------------------------------------------------------

(1)"None" unless otherwise indicated.

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4



Inventions Prior to Employment with Employer

APPENDIX A TO EMPLOYMENT AGREEMENT

